Exhibit 99.1 JOINT FILING AGREEMENT The undersigned agree that the statement on Schedule 13D, dated December 5, 2014, with respect to the Common Stock of Cocrystal Pharma, Inc. is, and any amendments hereto signed by each of the undersigned shall be, filed on behalf of each of us pursuant to and in accordance with the provisions of Rule 13(d) under the Securities Exchange Act of 1934, as amended. December 5, 2014 /s/ Raymond F. Schinazi Date Raymond F. Schinazi December 5, 2014 /s/ Phillip Frost, M.D. Date Phillip Frost, M.D. December 5, 2014 Frost Gamma Investments Trust By: /s/ Phillip Frost, M.D. Date Phillip Frost, M.D., Trustee December 5, 2014 OPKO Health, Inc. By: /s/ Phillip Frost, M.D. Date Phillip Frost, M.D., Chief Executive Officer December 5, 2014 Bracrystal Pharmaceuticals, LLC By: /s/ Vinzenz Ploerer Date Vinzenz Ploerer, President and Chief Executive Officer December 5, 2014 /s/ Gary Wilcox Date Gary Wilcox December 5, 2014 /s/ Roger Kornberg Date Roger Kornberg December 5, 2014 /s/ Sam Lee Date Sam Lee December 5, 2014 /s/ Steven D. Rubin Date Steven Rubin
